—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered November 21, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion by denying the defendant’s oral request, in the midst of the trial, for a material witness order to secure the appearance at trial of a proposed defense witness (see, People v Reid, 156 AD2d 488).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Mc-Ginity, H. Miller and Feuerstein, JJ., concur.